11-2475-cv
     European Community v. RJR Nabisco

 1                                UNITED STATES COURT OF APPEALS
 2                                    FOR THE SECOND CIRCUIT
 3
 4                                                  August Term, 2011
 5
 6              (Argued: February 24, 2012                               Decided: April 23, 2014
 7
 8           Corrected: April 29, 2014                                  Amended: August 20, 2014)
 9
10                                               Docket No. 11-2475-cv
11
12
13   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
14
15   EUROPEAN COMMUNITY, acting on its own behalf and on behalf of the Member States
16   it has power to represent, KINGDOM OF BELGIUM, REPUBLIC OF FINLAND,
17   FRENCH REPUBLIC, HELLENIC REPUBLIC, FEDERAL REPUBLIC OF
18   GERMANY, ITALIAN REPUBLIC, GRAND DUCHY OF LUXEMBOURG,
19   KINGDOM OF THE NETHERLANDS, PORTUGUESE REPUBLIC, KINGDOM OF
20   SPAIN, Individually, KINGDOM OF DENMARK, CZECH REPUBLIC, REPUBLIC OF
21   LITHUANIA, REPUBLIC OF SLOVENIA, REPUBLIC OF MALTA, REPUBLIC OF
22   HUNGARY, REPUBLIC OF IRELAND, REPUBLIC OF ESTONIA, REPUBLIC OF
23   BULGARIA, REPUBLIC OF LATVIA, REPUBLIC OF POLAND, REPUBLIC OF
24   AUSTRIA, KINGDOM OF SWEDEN, REPUBLIC OF CYPRUS, SLOVAK
25   REPUBLIC, and ROMANIA,
26                 Plaintiff - Appellants,
27
28   v.
29
30   RJR NABISCO, INC., R.J. REYNOLDS TOBACCO COMPANY, R.J. REYNOLDS
31   TOBACCO INTERNATIONAL, INC., RJR ACQUISITION CORP., f/k/a NABISCO
32   GROUP HOLDINGS CORP., RJR NABISCO HOLDINGS CORP., R.J. REYNOLDS
33   TOBACCO HOLDINGS, INC., NABISCO GROUP HOLDINGS CORP., R.J.
34   REYNOLDS GLOBAL PRODUCTS, INC., REYNOLDS AMERICAN INC., R.J.
35   REYNOLDS TOBACCO COMPANY, a North Carolina Corporation,
36             Defendant - Appellees.
37
38   -------------------------------X
39

                                                                1
     11-2475-cv
     European Community v. RJR Nabisco

 1   Before:   LEVAL, SACK, HALL, Circuit Judges.
 2
 3          Plaintiffs appeal from a judgment of the United States District Court for the Eastern
 4   District of New York (Garaufis, J.) dismissing their complaint. The district court dismissed
 5   the claims under the federal RICO statute, 18 U.S.C. § 1961 et seq., because it concluded
 6   that RICO does not apply to enterprises outside the United States. The state law claims
 7   were dismissed on the ground that they were not within the diversity jurisdiction of the
 8   federal courts. 28 U.S.C. § 1332. The Court of Appeals (Leval, J.) concludes that the RICO
 9   claims are within the scope of the statute and that the state law claims are within federal
10   diversity jurisdiction. Accordingly, the judgment of the district court is VACATED, and
11   the case is REMANDED.
12
13                                             JOHN J. HALLORAN, JR., Speiser, Krause,
14                                             Nolan & Granito, New York, N.Y. (Kevin A.
15                                             Malone, Carlos A. Acevedo, Krupnick Campbell
16                                             Malone Buser Slama Hancock Liberman &
17                                             McKee, P.A., Fort Lauderdale, Fla., on the
18                                             brief), for Plaintiff-Appellants.
19
20                                             GREGORY G. KATSAS, Jones Day,
21                                             Washington, D.C. (David M. Cooper, Mark R.
22                                             Seiden, Jones Day, New York, N.Y., on the
23                                             brief), for Defendant-Appellees.
24
25                                             LEWIS S. YELIN, Attorney, Appellate Staff,
26                                             Civil Division, Department of Justice,
27                                             Washington, D.C. (Harold Hongju Koh, Legal
28                                             Advisor, Department of State, Washington,
29                                             D.C.; Tony West, Assistant Attorney General,
30                                             Civil Division, Department of Justice,
31                                             Washington, D.C.; Loretta E. Lynch, United
32                                             States Attorney for the Eastern District of New
33                                             York, New York, N.Y., Douglas N. Letter,
34                                             Attorney, Appellate Staff, Civil Division,
35                                             Department of Justice, Washington, D.C., on the
36                                             brief), for Amicus Curiae United States of
37                                             America in support of neither party.
38
39

                                                  2
     11-2475-cv
     European Community v. RJR Nabisco

 1   Leval, Circuit Judge:
 2
 3          This is the latest installment in litigation brought by the European Community and

 4   twenty-six of its member states1 (collectively “Plaintiffs”) against RJR Nabisco, Inc., and

 5   related entities (collectively “RJR”).2 Plaintiffs appeal from the dismissal of their Second

 6   Amended Complaint (the “Complaint”) by the United States District Court for the Eastern

 7   District of New York (Garaufis, J.). The principal issues they raise are (1) whether their

 8   claims under the Racketeer Influenced and Corrupt Organizations (RICO) statute, 18

 9   U.S.C. § 1961 et seq., are impermissibly extraterritorial, and (2) whether the European

10   Community qualifies as an organ of a foreign state for purposes of diversity jurisdiction

11   under 28 U.S.C. §§ 1332, 1603. The Complaint alleges that RJR directed, managed, and

12   controlled a global money-laundering scheme with organized crime groups in violation of

13   the RICO statute, laundered money through New York-based financial institutions and

14   repatriated the profits of the scheme to the United States, and committed various common

            1
              The member state plaintiffs are: the Kingdom of Belgium, the Republic of
     Finland, the French Republic, the Hellenic Republic, the Federal Republic of Germany, the
     Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the
     Portuguese Republic, the Kingdom of Spain, the Kingdom of Denmark, the Czech
     Republic, the Republic of Lithuania, the Republic of Slovenia, the Republic of Malta, the
     Republic of Hungary, the Republic of Ireland, the Republic of Estonia, the Republic of
     Bulgaria, the Republic of Latvia, the Republic of Poland, the Republic of Austria, the
     Kingdom of Sweden, the Republic of Cyprus, the Slovak Republic, and Romania.
            2
            The procedural history of this litigation was summarized by the district court. See
     European Cmty. v. RJR Nabisco, Inc., No. 02-CV-5771, 2011 WL 843957, at *1-2
     (E.D.N.Y. Mar. 8, 2011).

                                                  3
     11-2475-cv
     European Community v. RJR Nabisco

 1   law torts in violation of New York state law. The district court dismissed the RICO claims

 2   because it concluded that RICO has no extraterritorial application. The court dismissed the

 3   state law claims because it determined that the European Community did not qualify as an

 4   organ of a foreign state under 28 U.S.C. §§ 1332, 1603 so that its participation in the suit

 5   destroyed complete diversity, and thus deprived the court of jurisdiction over the state law

 6   claims.

 7          We conclude that the district court erred in dismissing the federal and state law

 8   claims. We disagree with the district court’s conclusion that RICO cannot apply to a

 9   foreign enterprise or to extraterritorial conduct. Recognizing that there is a presumption

10   against extraterritorial application of a U.S. statute unless Congress has clearly indicated

11   that the statute applies extraterritorially, see Morrison v. Nat’l Austl. Bank Ltd., 130 S. Ct.

12   2869 (2010), we conclude that, with respect to a number of offenses that constitute

13   predicates for RICO liability and are alleged in this case, Congress has clearly manifested

14   an intent that they apply extraterritorially. As to the other alleged offenses, the Complaint

15   alleges sufficiently important domestic activity to come within RICO’s coverage.

16          We believe that the district court also erred in ruling that the European

17   Community’s participation as a plaintiff in this lawsuit destroyed complete diversity. The

18   European Community is an “agency or instrumentality of a foreign state” as that term is

19   defined in 28 U.S.C. § 1603(b). It therefore qualifies as a “foreign state” for purposes of 28



                                                   4
     11-2475-cv
     European Community v. RJR Nabisco

 1   U.S.C. § 1332(a)(4), and its suit against “citizens of a State or of different States” comes

 2   within the diversity jurisdiction.

 3                                        BACKGROUND

 4          According to the Complaint, the scheme alleged to violate RICO involves a

 5   multi-step process beginning with the smuggling of illegal narcotics into Europe by

 6   Colombian and Russian criminal organizations. The drugs are sold, producing revenue in

 7   euros, which the criminal organizations “launder” by using money brokers in Europe to

 8   exchange the euros for the domestic currency of the criminal organizations’ home

 9   countries. The money brokers then sell the euros to cigarette importers at a discounted rate.

10   The cigarette importers use these euros to purchase RJR’s cigarettes from wholesalers or

11   “cut-outs.” The wholesalers then purchase the cigarettes from RJR and ship the cigarettes

12   to the importers who purchased them. And the money brokers use the funds derived from

13   the cigarette importers to continue the laundering cycle.

14          The Complaint alleges that RJR directed and controlled this money-laundering

15   scheme, utilizing other companies to handle and sell their products. It alleges that RJR

16   gave special handling instructions “intended to conceal the true purchaser of the

17   cigarettes.” Complaint & 58. The Complaint also alleges that RJR’s executives and

18   employees would travel from the United States to Europe, the Caribbean, and Central

19   America in order to further these money-laundering arrangements; that they shipped

20   cigarettes through Panama in order to use Panama’s secrecy laws to shield the transactions

                                                   5
     11-2475-cv
     European Community v. RJR Nabisco

 1   from government scrutiny; that RJR’s employees would take monthly trips from the

 2   United States to Colombia through Venezuela, bribe border guards in order to enter

 3   Colombia illegally, receive payments for cigarettes, travel back to Venezuela, and wire the

 4   funds to RJR’s accounts in the United States; that RJR employees traveled extensively

 5   from the United States to Europe and South America to supervise the money-laundering

 6   scheme and to entertain the criminal customers; that RJR communicated internally and

 7   with its coconspirators by means of U.S. interstate and international mail and wires; that

 8   RJR’s employees filed large volumes of fraudulent documents with the U.S. Customs

 9   Service and the Bureau of Alcohol, Tobacco and Firearms to further their scheme; that RJR

10   received the profits of its money-laundering schemes in the United States; and that RJR

11   acquired Brown & Williamson Tobacco “for the purpose of expanding upon their illegal

12   cigarette sales and money-laundering activities,” id. && 100-103.

13          The Complaint asserts that in the course of executing this scheme RJR committed

14   various predicate racketeering acts in violation of RICO, including mail fraud, wire fraud,

15   money laundering, violations of the Travel Act, 18 U.S.C. § 1952, and providing material

16   support to foreign terrorist organizations. In addition the Complaint asserts that RJR

17   committed New York common law torts of fraud, public nuisance, unjust enrichment,

18   negligence, negligent misrepresentation, conversion, and money had and received.

19          Defendants moved to dismiss both the RICO and state law claims. In its first

20   decision, the district court dismissed the RICO claims on the ground that RICO has no

                                                  6
     11-2475-cv
     European Community v. RJR Nabisco

 1   application to activity outside the territory of the United States and cannot apply to a

 2   foreign enterprise. European Cmty. v. RJR Nabisco, Inc. (European Cmty. I), No.

 3   02-CV-5771, 2011 WL 843957, at *4-5, *7 (E.D.N.Y. Mar. 8, 2011). The court concluded,

 4   citing Morrison, that the “focus” of the RICO statute is the enterprise, see 18 U.S.C.

 5   §§ 1961(4), 1962(a)-(c), and that the enterprise alleged in the Complaint, which consisted

 6   largely of a loose association of Colombian and Russian drug-dealing organizations and

 7   European money brokers whose activity was directed outside the United States, could not

 8   be considered domestic. Because the enterprise was foreign, the district court concluded,

 9   under Morrison’s presumption that United States statutes do not apply extraterritorially

10   absent a clear indication of congressional intent, that the Complaint failed to state an

11   actionable violation of RICO. The court thus dismissed the RICO claims under Federal

12   Rule of Civil Procedure 12(b)(6).

13          As for the state law claims alleged to come within the federal courts’ diversity

14   jurisdiction, the district court observed that the necessary complete diversity might be

15   destroyed if the European Community remained a plaintiff. European Cmty. I, 2011 WL

16   843957, at *8. The court allowed Plaintiffs’ counsel time to determine whether the

17   European Community intended to remain a party to the suit. Id.

18          Once advised that the European Community would remain a party, the court ruled

19   that the state law claims did not come within the diversity jurisdiction of the federal courts.

20   It held that the European Community was not a “foreign state,” as used in 28 U.S.C.

                                                   7
     11-2475-cv
     European Community v. RJR Nabisco

 1   § 1332, with the consequence that the European Community’s continued participation in

 2   the suit together with various foreign nation plaintiffs destroyed complete diversity and

 3   deprived the court of jurisdiction. European Cmty. v. RJR Nabisco, Inc. (European Cmty.

 4   II), 814 F. Supp. 2d 189, 208 (E.D.N.Y. 2011). The court declined to exercise supplemental

 5   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(c) because it had

 6   dismissed all the federal law claims. Id.

 7                                           DISCUSSION

 8            Plaintiffs contend on appeal that the district court erred in concluding that the

 9   Complaint failed to allege federal law claims, and that the district court erred in finding

10   absence of diversity jurisdiction for the state law claims. We agree with both contentions.

11   I.       RICO Claims

12            We turn first to the dismissal of the RICO claims. We review a district court’s

13   dismissal under Rule 12(b)(6) de novo. Connecticut v. Duncan, 612 F.3d 107, 112 (2d Cir.

14   2010).

15            A.     The Extraterritoriality of RICO

16            The district court concluded that the Complaint failed to state actionable RICO

17   claims because the alleged enterprise was located and directed outside the United States.

18   The court’s analysis was based on the Supreme Court’s ruling in Morrison that the

19   presumption against extraterritorial application of U.S. statutes bars such application

20   absent a clear manifestation of congressional intent. European Cmty. I, 2011 WL 843957,

                                                     8
     11-2475-cv
     European Community v. RJR Nabisco

 1   at *4. The district court concluded that RICO is silent as to whether Congress intended it to

 2   apply to conduct outside the United States, and that “this silence prohibits any

 3   extraterritorial application of RICO.” Id. The district court believed this conclusion was

 4   compelled by our holding in Norex Petroleum Ltd. v. Access Industries, Inc., 631 F.3d 29,

 5   32 (2d Cir. 2010). We disagree in several respects with the district court’s analysis,

 6   including its understanding of the Norex precedent.

 7          The RICO statute incorporates by reference numerous specifically identified federal

 8   criminal statutes, as well as a number of generically described state criminal offenses

 9   (known in RICO jurisprudence as “predicates”). 18 U.S.C. § 1961(1). It adds new criminal

10   and civil consequences to the predicate offenses in certain circumstances C generally

11   speaking, when those offenses are committed in a pattern (consisting of two or more

12   instances) in the context of “any enterprise which is engaged in, or the activities of which

13   affect, interstate or foreign commerce.” 18 U.S.C. § 1962; see also id. § 1964.

14          Litigants, including Plaintiffs in this case, have argued that this just-quoted

15   provision of the statute, which makes RICO applicable to enterprises whose activities

16   affect foreign commerce, sufficiently indicates congressional intent that RICO should

17   apply extraterritorially. In Norex we rejected that argument, noting the Supreme Court’s

18   admonishment in Morrison that the mere fact of a statute’s generic reference to “interstate

19   or foreign commerce,” identifying the source of Congress’s authority to regulate, would

20   not qualify as a manifestation of congressional intent that the statute apply

                                                   9
     11-2475-cv
     European Community v. RJR Nabisco

 1   extraterritorially. Norex, 631 F.3d at 33 (internal quotation mark omitted). The argument

 2   we rejected in Norex was to the effect that all claims under RICO may apply to foreign

 3   conduct because all RICO claims require proof of an enterprise whose activities affect

 4   interstate or foreign commerce. Id. We viewed this argument as plainly foreclosed by

 5   Morrison.

 6          We rejected also a similarly ambitious argument to the effect that Congress’s

 7   adoption of some RICO predicate statutes with extraterritorial reach indicated a

 8   congressional intent that RICO have extraterritorial reach for all its predicates. See id. In so

 9   holding, we refused to equate the extraterritoriality of certain RICO predicates with the

10   extraterritoriality of RICO as a whole. See id. (“Morrison similarly forecloses Norex’s

11   argument that because a number of RICO’s predicate acts possess an extraterritorial reach,

12   RICO itself possesses an extraterritorial reach.”).

13          The district court here construed our rejection in Norex of arguments that RICO

14   applies extraterritorially in all of its applications as a ruling that RICO can never have

15   extraterritorial reach in any of its applications. See European Cmty. I, 2011 WL 843957, at

16   *4. This was a misreading of Norex. We now confront an argument about the

17   extraterritorial reach of RICO that was not considered in Norex, or in other rulings called to

18   our attention. Congress manifested an unmistakable intent that certain of the federal

19   statutes adopted as predicates for RICO liability apply to extraterritorial conduct. This



                                                   10
     11-2475-cv
     European Community v. RJR Nabisco

 1   appeal requires us to consider whether and how RICO may apply extraterritorially in the

 2   context of claims predicated on such statutes.

 3          We conclude that RICO applies extraterritorially if, and only if, liability or guilt

 4   could attach to extraterritorial conduct under the relevant RICO predicate. Thus, when a

 5   RICO claim depends on violations of a predicate statute that manifests an unmistakable

 6   congressional intent to apply extraterritorially, RICO will apply to extraterritorial conduct,

 7   too, but only to the extent that the predicate would. Conversely, when a RICO claim

 8   depends on violations of a predicate statute that does not overcome Morrison’s

 9   presumption against extraterritoriality, RICO will not apply extraterritorially either.

10          Our conclusion is compelled primarily by the text of RICO. Section 1961(1), which

11   defines “racketeering activity” for purposes of RICO, incorporates by reference various

12   federal criminal statutes, which serve as predicates for RICO liability. Some of these

13   statutes unambiguously and necessarily involve extraterritorial conduct. They can apply

14   only to conduct outside the United States. As examples, § 2332 of Title 18 criminalizes

15   killing, and attempting to kill, “a national of the United States, while such national is

16   outside the United States.” 18 U.S.C. § 2332(a) (emphasis added). Section 2423(c)

17   criminalizes “[e]ngaging in illicit sexual conduct in foreign places.” Id. § 2423(c)

18   (emphasis added). As the conduct which violates these two statutes can occur only outside

19   the United States, Congress unmistakably intended that they apply extraterritorially. By

20   explicitly incorporating these statutes by reference as RICO predicate offenses, Congress

                                                  11
     11-2475-cv
     European Community v. RJR Nabisco

 1   also unmistakably intended RICO to apply extraterritorially when § 2332 or § 2423(c)

 2   form the basis for RICO liability. Indeed, it is hard to imagine why Congress would

 3   incorporate these statutes as RICO predicates if RICO could never have extraterritorial

 4   application.

 5          Other statutes that serve as RICO predicates clearly state that they apply to both

 6   domestic and extraterritorial conduct. For example, § 1203(b), which criminalizes hostage

 7   taking, explicitly applies to conduct that “occurred outside the United States” if the

 8   offender or the hostage is a U.S. national, the offender is found in the United States, or the

 9   conduct sought to coerce the government of the United States; sections 351(i) and 1751(k)

10   expressly provide “extraterritorial jurisdiction” for their criminalization of assassination,

11   kidnapping, or assault of various U.S. government officials; a provision of § 1512

12   criminalizes extraterritorial tampering with witnesses, victims, or informants; and

13   § 2332b(e) expressly asserts “extraterritorial Federal jurisdiction” as to its criminalization

14   of various “conduct transcending national boundaries”3 including attempts, threats, or

15   conspiracies to kill persons within the United States or damage property within the United

16   States. Here too, Congress has not only incorporated into RICO statutes that overcome the




            3
              “[C]onduct transcending national boundaries” is defined as “conduct occurring
     outside of the United States in addition to the conduct occurring in the United States.” 18
     U.S.C. § 2332b(g)(1).

                                                   12
     11-2475-cv
     European Community v. RJR Nabisco

 1   presumption against extraterritoriality, it has also provided detailed instructions for when

 2   certain extraterritorial conduct should be actionable.

 3          By incorporating these statutes into RICO as predicate racketeering acts, Congress

 4   has clearly communicated its intention that RICO apply to extraterritorial conduct to the

 5   extent that extraterritorial violations of those statutes serve as the basis for RICO liability.

 6   Thus, a RICO complaint predicating the defendants’ liability on their having engaged in a

 7   pattern of attempting, while “outside the United States,” to kill the plaintiff, “a national of

 8   the United States,” as prohibited by 18 U.S.C. § 2332(b), would state an actionable

 9   violation of RICO notwithstanding the extraterritorial conduct because RICO incorporates

10   Congress’s express statement that § 2332(b) applies to whomever “outside the United

11   States attempts to kill . . . a national of the United States.” Id. (emphasis added). When, and

12   to the extent that, a RICO charge is based on an incorporated predicate that manifests

13   Congress’s clear intention to apply extraterritorially, the presumption against

14   extraterritorial application of U.S. statutes is overcome. The district court was mistaken in

15   interpreting our Norex decision as holding that RICO can never apply extraterritorially.

16          Applying its perception of our holding in Norex, the district court approached the

17   question whether a RICO claim can apply to extraterritorial conduct by determining that

18   the “focus” of RICO is the criminal enterprise and that any application of RICO is therefore

19   impermissibly extraterritorial when the alleged enterprise is foreign. Because the district

20   court viewed the enterprise alleged in the Complaint as consisting primarily of a loose

                                                   13
     11-2475-cv
     European Community v. RJR Nabisco

 1   association of foreign criminal organizations whose policies and activities were directed

 2   from outside the United States, it concluded that the enterprise was foreign. It accordingly

 3   held that the presumption against extraterritorial application of U.S. statutes barred

 4   application of RICO to the facts alleged in the Complaint. In our view, the court erred in

 5   that analysis for two principal reasons.

 6          First, the district court’s approach necessarily disregards the textual distinctions in

 7   the statutes incorporated by reference as RICO predicates. For example, the money

 8   laundering statute explicitly applies to extraterritorial conduct “if (1) the conduct is by a

 9   United States citizen . . . and (2) the transaction or series of related transactions involves

10   funds or monetary instruments of a value exceeding $10,000.” 18 U.S.C. § 1956(f). The

11   district court’s reading of RICO would preclude extraterritorial applications of RICO

12   where they are explicitly permitted under the money laundering statute. By contrast, some

13   RICO predicates do not mention any extraterritorial application, see, e.g., 18 U.S.C. § 1511

14   (criminalizing the obstruction of state or local law enforcement), while others clearly apply

15   to extraterritorial conduct, but under different circumstances than the money laundering

16   statute, see, e.g., id. § 1203(b) (criminalizing a subset of extraterritorial hostage-taking).

17   The district court would presumably have RICO apply extraterritorially in the same

18   manner when claims are brought under these different predicates, effectively erasing

19   carefully crafted congressional distinctions.



                                                     14
     11-2475-cv
     European Community v. RJR Nabisco

 1          Nothing in RICO requires or even suggests such an erasure of statutory distinctions.

 2   Rather, RICO prohibits, roughly speaking, investing in, acquiring control of, working for,

 3   or associating with an “enterprise” if the defendant’s conduct involves (in a variety of

 4   potential fashions) a “pattern of racketeering activity.” 18 U.S.C. §§ 1962(c), 1964(c).

 5   RICO does not qualify the geographic scope of the enterprise.4 Nor does RICO contain

 6   any other language that would suggest its extraterritorial application differs from that

 7   specified in its various predicates.5 Without any congressional instruction to the contrary,

 8   we see no reason to adopt a construction of RICO that would permit a defendant associated

 9   with a foreign enterprise to escape liability for conduct that indisputably violates a RICO

10   predicate, but that could impose liability on a defendant associated with a domestic

11   enterprise for extraterritorial conduct that does not fall within the geographic scope of the

12   relevant predicate.

            4
              RICO does, however, limit its application to conduct associated with enterprises
     “engaged in, or the activities of which affect interstate or foreign commerce.” 18 U.S.C.
     § 1962.
            5
              We recognize, however, that unlike the other substantive provisions of RICO,
     § 1962(a) “focuses . . . on conduct different from the conduct constituting the pattern of
     racketeering activity.” Ideal Steel Supply Corp. v. Anza, 652 F.3d 310, 321 (2d Cir. 2011),
     cert. denied, 132 S. Ct. 1636 (2012). Accordingly, we have held that a private plaintiff
     seeking damages under § 1964(c) arising from a violation of § 1962(a) must allege an
     “injury from the defendants’ investment of racketeering income in an enterprise,” rather
     than relying on the violation of one of the predicate acts alone. Ouaknine v. MacFarlane,
     897 F.2d 75, 83 (2d Cir. 1990). Whether the investment constituting a violation of
     § 1962(a) must be domestic is without consequence here, because Plaintiffs have pled a
     domestic investment of racketeering proceeds in the form of RJR’s merger in the United
     States with Brown & Williamson and investments in other U.S. operations. See Second
     Am. Compl. ¶¶ 100–03, 163.
                                                  15
     11-2475-cv
     European Community v. RJR Nabisco

 1          Second, the district court’s requirement that the defendant be, loosely speaking,

 2   associated with a domestic enterprise in order to sustain RICO liability seems to us

 3   illogical. Under that standard, if an enterprise formed in another nation sent emissaries to

 4   the United States to engage in domestic murders, kidnappings, and violations of the various

 5   RICO predicate statutes, its participants would be immune from RICO liability merely

 6   because the crimes committed in the United States were done in conjunction with a foreign

 7   enterprise. Surely the presumption against extraterritorial application of United States laws

 8   does not command giving foreigners carte blanche to violate the laws of the United States

 9   in the United States. Cf. United States v. Parness, 503 F.2d 430, 438-39 (2d Cir. 1974)

10   (noting that a conclusion that RICO requires both a domestic enterprise and a domestic

11   pattern of racketeering activity would “permit those whose actions ravage the American

12   economy to escape prosecution simply by investing the proceeds of their ill-gotten gains in

13   a foreign enterprise”).

14          The district court’s standard has the additional, undesirable effect of complicating

15   the question of what conduct exposes a party to liability in the United States. Under the

16   substantive criminal law, conduct may be sufficiently extraterritorial to provide a party

17   with peace of mind that it is not subject to U.S. law. Under the district court’s reasoning,

18   however, if the party acts in concert with a “domestic enterprise,” it may nevertheless face

19   stiff penalties under RICO. An important value of the presumption against



                                                  16
     11-2475-cv
     European Community v. RJR Nabisco

 1   extraterritoriality is predictability. An interpretation of RICO that depends on the location

 2   of the enterprise would undermine, rather than promote, that value.

 3          We think it far more reasonable to make the extraterritorial application of RICO

 4   coextensive with the extraterritorial application of the relevant predicate statutes. This

 5   interpretation at once recognizes that “RICO is silent as to any extraterritorial application”

 6   and thus has no extraterritorial application independent of its predicate statutes. See Norex,

 7   631 F.3d at 33 (quoting N. S. Fin. Corp. v. Al-Turki, 100 F.3d 1046, 1051 (2d Cir. 1996)).

 8   At the same time, it gives full effect to the unmistakable instructions Congress provided in

 9   the various statutes incorporated by reference into RICO. This approach has the benefit of

10   simplifying the question of what conduct is actionable in the United States and permitting

11   courts to consistently analyze that question regardless of whether they are presented with a

12   RICO claim or a claim under the relevant predicate. It also avoids incongruous results,

13   such as insulating purely domestic conduct from liability simply because the defendant has

14   acted in concert with a foreign enterprise.6




            6
              Our rejection of the district court’s conclusion — that RICO has an exclusive
     focus on the location of the enterprise, which alone determines whether a particular
     application is impermissibly extraterritorial — accords with the Ninth Circuit’s ruling in
     United States v. Chao Fan Xu, 706 F.3d 965, 977 (9th Cir. 2013), although on different
     reasoning.

                                                    17
     11-2475-cv
     European Community v. RJR Nabisco

 1          B.     The Conduct Alleged in the Complaint

 2          The Complaint in our case alleges a pattern of racketeering activity based on

 3   predicates that include (1) money laundering, 18 U.S.C. §§ 1956-57, (2) providing material

 4   support to foreign terrorist organizations, 18 U.S.C. § 2339B, (3) mail fraud, 18 U.S.C.

 5   § 1341, (4) wire fraud, 18 U.S.C. § 1343, and (5) violations of the Travel Act, 18 U.S.C.

 6   § 1952. Applying Morrison’s presumption against extraterritoriality to these predicate

 7   statutes, we conclude first that the money laundering and material support of terrorism

 8   statutes both apply extraterritorially under specified circumstances, including those

 9   circumstances alleged in the Complaint. Second, we conclude that the wire fraud and

10   money fraud statutes, as well as the Travel Act, do not overcome Morrison’s presumption

11   against extraterritoriality. Nevertheless, because Plaintiffs have alleged that all elements of

12   the wire fraud, money fraud, and Travel Act violations were completed in the United States

13   or while crossing U.S. borders, we conclude that the Complaint states domestic RICO

14   claims based on violations of those predicates.

15                 1.      Allegations of Money Laundering and Material Support of
16                         Terrorism

17          The money laundering predicates apply extraterritorially “if (1) the conduct is by a

18   United States citizen . . . and (2) the transaction or series of related transactions involves

19   funds or monetary instruments of a value exceeding $10,000.” 18 U.S.C. § 1956(f).

20   Section 1956(f) expressly states that “[t]here is extraterritorial jurisdiction over the conduct


                                                   18
     11-2475-cv
     European Community v. RJR Nabisco

 1   prohibited by this section.” Section 1957 similarly criminalizes knowingly engaging “in a

 2   monetary transaction in criminally derived property of a value greater than $10,000 . . .

 3   derived from specified unlawful activity,” id. § 1957(a), if the offense Atakes place outside

 4   the United States . . . , but the defendant is a United States person,”7 id. § 1957(d)

 5   (emphasis added). The predicate act criminalizing material support for terrorism similarly

 6   states that it applies extraterritorially. It covers “knowingly provid[ing] material support or

 7   resources to a foreign terrorist organization,” id. § 2339B(a)(1), and adds that “[t]here is

 8   extraterritorial Federal jurisdiction over an offense under this section,” id. § 2339B(d)(2).

 9          The claims of the Complaint asserting RICO liability for a pattern of violations of

10   these predicates meet the statutory requirements for extraterritorial application of RICO.

11   The district court erred in dismissing, as impermissibly extraterritorial, the RICO claims

12   based on these predicates.8


            7
              In defining the offense of money laundering, § 1956 also states that money
     laundering includes transporting “a monetary instrument or funds from a place in the
     United States to or through a place outside the United States or to a place in the United
     States from or through a place outside the United States.” 18 U.S.C. § 1956(a)(2). This
     however is irrelevant to our inquiry. The quoted passage necessarily involves crossing the
     United States border. Regulation of conduct in crossing the United States borders is not
     regulation of extraterritorial conduct. The presumption against extraterritorial application
     of United States statutes does not apply to statutes that regulate entering and exiting the
     United States.
            8
              It might be argued that Congress’s clear statement in the predicate statute that it
     applies extraterritorially does not constitute a congressional statement that a RICO charge
     predicated on that statute applies extraterritorially. This overlooks the fact that the
     predicate statutes are incorporated by reference into the RICO statute and are a part of it.

                                                   19
    11-2475-cv
    European Community v. RJR Nabisco

1                 2.      Allegations of Mail Fraud, Wire Fraud, and Travel Act
2                         Violations

3          Whether Congress manifested an intent that the wire fraud statute, 18 U.S.C.

4   § 1343,9 or the Travel Act, 18 U.S.C. § 1952,10 applies extraterritorially presents a more

5   complicated question. The argument in favor of extraterritoriality depends on their

6   references to foreign commerce. The wire fraud statute applies to the transmission of

7   communications by “wire, radio, or television . . . in interstate or foreign commerce” in the

8   execution of a scheme to defraud. Id. § 1343. The Travel Act applies to “travel[] in


           9
              The wire fraud statute, 18 U.S.C. § 1343, provides that:
           Whoever, having devised or intending to devise any scheme or artifice to
           defraud, or for obtaining money or property by means of false or fraudulent
           pretenses, representations, or promises, transmits or causes to be transmitted
           by means of wire, radio, or television communication in interstate or foreign
           commerce, any writings, signs, signals, pictures, or sounds for the purpose of
           executing such scheme or artifice, shall be fined under this title or
           imprisoned . . . .
           10
               The Travel Act, 18 U.S.C. § 1952, provides, in pertinent part, as follows:
           (a) Whoever travels in interstate or foreign commerce or uses the mail or any
           facility in interstate or foreign commerce, with intent to--
           (1) distribute the proceeds of any unlawful activity; or
           (2) commit any crime of violence to further any unlawful activity; or
           (3) otherwise promote, manage, establish, carry on, or facilitate the
           promotion, management, establishment, or carrying on, of any unlawful
           activity,
           and thereafter performs or attempts to perform--
           (A) an act described in paragraph (1) or (3) . . . or
           (B) an act described in paragraph (2) . . . shall be fined . . . , imprisoned . . . ,
           or both.
           (b) As used in this section (i) Aunlawful activity@ means . . . any act . . .
           indictable under . . . section 1956 or 1957 [the money-laundering statute].

                                                    20
     11-2475-cv
     European Community v. RJR Nabisco

 1   interstate or foreign commerce or use[] [of] the mail or any facility in interstate or foreign

 2   commerce” with intent to further unlawful activity. Id. § 1952(a). In Morrison, the

 3   Supreme Court observed that a “general reference to foreign commerce . . . does not defeat

 4   the presumption against extraterritoriality.” Morrison, 130 S. Ct. at 2882. This admonition

 5   appears to bar reading these statutes literally to cover wholly foreign travel or

 6   communication. We conclude that the references to foreign commerce in these statutes,

 7   deriving from the Commerce Clause’s specification of Congress’s authority to regulate, do

 8   not indicate a congressional intent that the statutes apply extraterritorially.11

 9          The mail fraud statute presents an easier case.12 There, unlike in the Travel Act and

10   wire fraud statute, Congress included no reference to transnational application whatsoever.


            11
                In Pasquantino v. United States, 544 U.S. 349, 371-72 (2005), the Supreme
     Court suggested, in dictum, that, because “the wire fraud statute punishes frauds executed
     in interstate or foreign commerce” it “is surely not a statute in which Congress had only
     domestic concerns in mind.” Id. (internal citations and quotation marks omitted). Because
     that statement is dictum, and because Morrison explicitly rejects the reasoning on which it
     relies, we do not read Pasquantino to require us to construe the “foreign commerce”
     language of the wire fraud statute as rebutting the presumption against extraterritoriality.
             12
                The mail fraud statute, 18 U.S.C. § 1341, provides that:
             Whoever, having devised or intending to devise any scheme or artifice to
             defraud, or for obtaining money or property by means of false or fraudulent
             pretenses, representations, or promises, . . . for the purpose of executing such
             scheme or artifice or attempting so to do, places in any post office or
             authorized depository for mail matter, any matter or thing whatever to be
             sent or delivered by the Postal Service, or deposits or causes to be deposited
             any matter or thing whatever to be sent or delivered by any private or
             commercial interstate carrier . . . shall be fined under this title or imprisoned
             ....

                                                   21
     11-2475-cv
     European Community v. RJR Nabisco

 1   See generally 18 U.S.C. § 1341. Accordingly, we see no basis for finding a manifestation

 2   of congressional intent that the mail fraud statute apply extraterritorially.

 3          Applying these principles to the Complaint, we conclude that it alleges sufficient

 4   domestic conduct for the claims involving mail fraud, wire fraud, and Travel Act violations

 5   to sustain the application of RICO, notwithstanding that these predicates do not apply

 6   extraterritorially.13

 7          The Complaint alleges that RJR essentially orchestrated a global money laundering

 8   scheme from the United States by sending employees and communications abroad. It

 9   claims that RJR “communicated . . . with [its] coconspirators on virtually a daily basis by

10   means of U.S. interstate and international wires as a means of obtaining orders for

11   cigarettes, arranging for the sale and shipment of cigarettes, and arranging for and

12   receiving payment for the cigarettes in question.” Complaint & 94. The Complaint also

13   states that RJR and its coconspirators “utilized the interstate and international mail and

14   wires, and other means of communication, to prepare and transmit documents that

15   intentionally misstated the purchases of the cigarettes in question so as to mislead the

16   authorities within the United States, the European Community, and the Member States.”

17   Id. & 95. The Complaint alleges that “the U.S. mails and wires are used by [RJR] to bill and

            13
               As noted above, the allegations based on the money-laundering predicate and the
     predicate covering material support for terrorist activities state an actionable claim
     notwithstanding their non-domestic elements, because Congress manifested its intention
     that those predicates apply extraterritorially as RICO violations.

                                                   22
     11-2475-cv
     European Community v. RJR Nabisco

 1   pay for the cigarettes, to confirm billing and payment for the cigarettes, to account for the

 2   payment of the cigarettes to [RJR] and [its] subsidiaries, and to maintain an accounting of

 3   the proceeds received by [RJR] from the sale of the cigarettes, with said proceeds

 4   ultimately being returned to [RJR] in the United States.” Id. & 96. The Complaint

 5   furthermore alleges:

 6                 [T]he employees, executives, and managers of [RJR] often
 7                 traveled extensively, both to supervise the schemes and also to
 8                 entertain [RJR=s] criminal customers. RJR executives traveled
 9                 from the United States to Europe and South America to meet
10                 with, entertain, and maintain relations with RJR=s criminal
11                 customers. RJR executives and managers who engaged in such
12                 travel and entertainment often received large travel and
13                 entertainment budgets from [RJR].
14
15   Id. & 84.

16          Beyond these allegations that the Defendants managed their global money

17   laundering schemes from the United States through foreign travel and communications, the

18   Complaint also claims that the schemes themselves were directed at the United States and

19   had substantial domestic effects. The Complaint alleges that RJR repatriated the profits of

20   its unlawful activity into the United States through money laundering and other acts of

21   concealment. The money laundering involved in one portion of the scheme C that

22   comprising Russian organized crime and the Bank of New YorkC was largely centered in

23   and operated from Queens, New York, where tens of millions of dollars were allegedly

24   laundered. Defendants allegedly filed large volumes of false documents with the United


                                                  23
     11-2475-cv
     European Community v. RJR Nabisco

 1   States Customs Service and the Bureau of Alcohol, Tobacco and Firearms in order to

 2   deceive these agencies and permit the unlawful activity to continue. Finally, the Complaint

 3   alleges that the money laundering scheme it describes is intertwined with organized crime

 4   and narcotics trafficking in New York City, that much of the money laundering through

 5   cigarette sales occurs in New York City, and that millions of dollars’ worth of real estate

 6   have been purchased within New York in conjunction with the scheme.

 7          We need not now decide precisely how to draw the line between domestic and

 8   extraterritorial applications of the wire fraud statute, mail fraud statute, and Travel Act,

 9   because wherever that line should be drawn, the conduct alleged here clearly states a

10   domestic cause of action. The complaint alleges that defendants hatched schemes to

11   defraud in the United States, and that they used the U.S. mails and wires in furtherance of

12   those schemes and with the intent to do so. Defendants are also alleged to have traveled

13   from and to the United States in furtherance of their schemes. In other words, plaintiffs

14   have alleged conduct in the United States that satisfies every essential element of the mail

15   fraud, wire fraud, and Travel Act claims. If domestic conduct satisfies every essential

16   element to prove a violation of a United States statute that does not apply extraterritorially,

17   that statute is violated even if some further conduct contributing to the violation occurred

18   outside the United States.14


            14
                We need not decide whether domestic conduct satisfying fewer than all of the
     statute’s essential elements could constitute a violation of such a statute.
                                                   24
     11-2475-cv
     European Community v. RJR Nabisco

 1          We note that, as we are reviewing a dismissal based solely on the contents of the

 2   Complaint, our conclusion is based entirely on the Complaint, which we find sufficient to

 3   state an actionable claim. Plaintiffs’ ability to prevail will depend, in part, on their ability to

 4   present evidence showing that the alleged statutory violation was domestic. Should the

 5   pattern of conduct of certain Defendants or certain schemes prove to be extraterritorial, the

 6   district court may need to narrow the scope of this action accordingly, through either

 7   motions for (partial) summary judgment or through carefully tailored jury instructions.

 8   II.    Diversity Jurisdiction and State Law Claims

 9          Next, we turn to the district court’s dismissal of Plaintiffs’ state law claims. We

10   review a district court’s legal conclusions dismissing state law claims for lack of subject

11   matter jurisdiction de novo. Capital Ventures Int’l v. Republic of Argentina, 552 F.3d 289,

12   293 (2d Cir. 2009).

13          Federal courts are powerless to adjudicate a suit unless they have subject matter

14   jurisdiction over the action. The district court determined that it lacked subject matter

15   jurisdiction over Plaintiffs’ state law claims under the diversity jurisdiction statute, 28

16   U.S.C. ' 1332. Section 1332 requires complete diversity between opposing parties. See,

17   e.g., Hallingby v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009); Strawbridge v. Curtiss, 7 U.S.

18   (3 Cranch) 267, 267 (1806). If the European Community is not diverse from RJR, its




                                                     25
     11-2475-cv
     European Community v. RJR Nabisco

 1   continued participation in this lawsuit would destroy complete diversity and deprive the

 2   federal court of jurisdiction.15

 3          Section 1332(a)(4) grants the federal courts jurisdiction over suits where the amount

 4   in controversy exceeds $75,000 and the suit is between “a foreign state . . . as plaintiff and

 5   citizens of a State.” 28 U.S.C. § 1332(a)(4). A “foreign state” is defined for purposes of

 6   § 1332(a)(4) by § 1603, which is part of the Foreign Sovereign Immunities Act (“FSIA”).

 7   This latter section provides:

 8          (a) A “foreign state” . . . includes a political subdivision of a foreign state or
 9          an agency or instrumentality of a foreign state as defined in subsection (b).
10          (b) An “agency or instrumentality of a foreign state” means any entity--
11                 (1) which is a separate legal person, corporate or otherwise, and
12                 (2) which is an organ of a foreign state or political subdivision thereof
13          ...
14                 and
15                 (3) which is neither a citizen of a State of the United States . . . nor
16          created under the laws of any third country.
17
18   Id. § 1603.

19          The European Community is therefore a “foreign state” for purposes of § 1332(a)(4)

20   if it is an “agency or instrumentality of a foreign state.” Whether it is an agency or


            15
                Since this lawsuit was filed, the European Community has been incorporated into
     the European Union. Despite this change, the European Community remains the relevant
     entity, as the court’s subject matter jurisdiction and a party’s instrumentality status for
     purposes of § 1603 are both determined at the time when the complaint is filed. See
     Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 830 (1989) (subject matter
     jurisdiction); Dole Food Co. v. Patrickson, 538 U.S. 468, 478 (2003) (instrumentality
     status).

                                                   26
     11-2475-cv
     European Community v. RJR Nabisco

 1   instrumentality of a foreign state, in turn, depends on whether it conforms to the definition

 2   in subsection (b). There is no doubt that the European Community satisfies the first and

 3   third elements of the definition of “agency or instrumentality” provided in § 1603(b).16 It

 4   is clear also that the European Community is not a political subdivision of a foreign state.

 5   The question is whether the European Community is “an organ of a foreign state.” Id.

 6          For the reasons discussed below, we conclude that the European Community is an

 7   organ of a foreign state, and thus an agency or instrumentality of a foreign state. As a result,

 8   the continued participation of the European Community in this suit does not destroy

 9   complete diversity.



10          A.     Definitions

11          The FSIA does not include a definition of the term “organ.” A number of

12   dictionaries we have consulted include definitions of “organ” that are altogether

13   compatible with the European Community in its relationship to the states that formed it.

14   See Organ Definition, Oxford English Dictionary, http://www.oed.com/view/Entry/


            16
                The European Community has independent legal status. Consolidated Version of
     the Treaty Establishing the European Community, art. 281, Oct. 11, 1997, O.J. (C340) 293
     (1997) [hereinafter EC Treaty] (“The Community shall have legal personality.”). The
     European Community was not created under the laws of a non-member state. See EC
     Treaty, art. 313; see also In re Air Crash Disaster Near Roselawn, Ind., 96 F.3d 932, 938
     (7th Cir. 1996) (“The FSIA requires that the [entity] not be created under the laws of a third
     country, that is, a nation not a member of the multinational joint venture.”).

                                                   27
     11-2475-cv
     European Community v. RJR Nabisco

 1   132421 (last visited July 10, 2013) (“A means of action or operation, an instrument; (now)

 2   esp. a person, body of people, or thing by which some purpose is carried out or some

 3   function is performed.”); American Heritage Dictionary 875 (2d College ed. 1982) (“An

 4   organization that performs certain specified functions: The FBI is an organ of the Justice

 5   Department.”); Merriam-Webster’s Third New International Dictionary of the English

 6   Language 1589 (1976) (“an instrumentality exercising some function or accomplishing

 7   some end”). RJR in rebuttal points to definitions that characterize an organ as subordinate

 8   to a larger entity, arguing that this is not the case with the European Community’s

 9   relationship to its member nations. But the fact that the word is sometimes used to refer to

10   a smaller part of a larger whole does not mean that the word can serve only in that fashion.

11   The European Community was formed by its member nations to serve on their collective

12   behalf as a body exercising governmental functions over their collective territories. We see

13   no reason why it is not properly described as an organ of each nation.

14          In Filler v. Hanvitt Bank, 378 F.3d 213, 217 (2d Cir. 2004), this court set forth five

15   factors to guide a court in determining whether a party is an “organ” under the FSIA. The

16   factors are:

17          (1) whether the foreign state created the entity for a national purpose; (2)
18          whether the foreign state actively supervises the entity; (3) whether the
19          foreign state requires the hiring of public employees and pays their salaries;
20          (4) whether the entity holds exclusive rights to some right in the [foreign]
21          country; and (5) how the entity is treated under foreign state law.
22


                                                  28
     11-2475-cv
     European Community v. RJR Nabisco

 1   Id. (quoting Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 846-47 (5th Cir.

 2   2000)) (alteration in original). We have stated that these factors invite a balancing process,

 3   and that an entity can be an organ even if not all of the factors are satisfied. See In re

 4   Terrorist Attacks on Sept. 11, 2001, 538 F.3d 71, 85 (2d Cir. 2008), abrogated on other

 5   grounds by Samantar v. Yousuf, 560 U.S. 305 (2010). The European Community satisfies

 6   four of these factors and, very likely, also the fifth: it was created by the European nations

 7   for national purposes; it is supervised by the foreign countries; it has public employees

 8   whose salaries are paid, at least indirectly, by the member nations, which continue to bear

 9   collectively the expenses of operation; it holds exclusive rights in the foreign countries;

10   and the foreign countries treat it as a government entity under their laws. We discuss each

11   of these factors briefly below.

12                 1.      National Purpose

13          It seems beyond doubt that the member states that founded the European

14   Community did so for a “national purpose.” Filler, 378 F.3d at 217. Their purpose was to

15   establish governmental control on a collective basis over various national functions

16   previously performed by each of the member states on an individual basis, such as by

17   establishing a common market and a monetary union, and by coordinating economic

18   activities throughout the community. EC Treaty, arts. 1-4. The management of a common

19   currency and the maintenance of economic stability are quintessential national purposes.



                                                   29
     11-2475-cv
     European Community v. RJR Nabisco

 1                 2.      Supervision

 2          We have said that a foreign state actively supervises an organ when it appoints the

 3   organ’s key officials and regulates some of the activities the organ can undertake. See, e.g.,

 4   Peninsula Asset Mgmt. (Cayman) Ltd. v. Hankook Tire Co., 476 F.3d 140, 143 (2d Cir.

 5   2007). Member states exercise supervisory responsibility over the European Community

 6   by appointing representatives to serve on the Council of Ministers, which is the European

 7   Community’s “primary policy-making and legislative body.” See Stephen Breyer,

 8   Changing Relationships Among European Constitutional Courts, 21 Cardozo L. Rev.

 9   1045, 1046 (2000). Each member of the Council is the appointed representative of one

10   member state (although the individual representative will change depending on the subject

11   matter to be discussed by the Council). Id. Additionally, each member state selects

12   commissioners to serve on the European Commission, which administers the

13   Community’s various departments. Id. at 1046-47.

14          It is true that these entities are just two of the five basic institutions of the European

15   Community. However, this factor does not require the foreign state to micro-manage every

16   aspect of the organ’s activities. The Council of Ministers is the European Community=s

17   primary policy-making and legislative body. Therefore, the member states’ supervision of

18   this entity enables the member states to supervise the most significant policy decisions

19   made by the European Community.



                                                   30
     11-2475-cv
     European Community v. RJR Nabisco

 1                 3.     Public Employees

 2          The third factor asks “whether the foreign state requires the hiring of public

 3   employees and pays their salaries.” Filler, 378 F.3d at 217. The EC Treaty, enacted by the

 4   member states, requires the creation of particular positions, which are to be filled by public

 5   officials. See European Cmty. II, 814 F. Supp. 2d at 205. Service as a European

 6   Community official satisfies the European Court of Justice’s definition of “public service”

 7   because such officials exercise “powers conferred by public law and duties designed to

 8   safeguard the general interests of the state or of other public authorities.” Id. (quoting Case

 9   149/79, Comm’n of the European Cmtys. v. Kingdom of Belgium, 1980 E.C.R. 3881, &10).

10   The member states indirectly pay the salaries of the public employees. In 2000, for

11   example, they contributed 78.4% of the European Community’s budget, 5.5% of which

12   goes to administrative expenses, which include salaries and pensions. See European

13   Commission, EU Budget 2008 Financial Report, 82, 88 (2009).

14          RJR argues that the European Community does not satisfy this factor because its

15   employees are not public employees of the member states. See, e.g., Patrickson v. Dole

16   Food Co., 251 F.3d 795, 808 (9th Cir. 2001), aff’d by 538 U.S. 468 (2003). This fact seems

17   to us of small importance at best. Given that the European Community exercises

18   governmental functions delegated to it by the member states, and does so through public

19   employees whose pay is financed largely by the member states, it seems to make little or no

20   difference for the question whether the European Community serves as an organ of its

                                                   31
     11-2475-cv
     European Community v. RJR Nabisco

 1   member states that its employees are not employees directly of the member states.

 2   Nevertheless, as noted above, our precedent makes clear that the five Filler factors are

 3   merely issues to be considered in the decision, and there is no requirement that all five be

 4   satisfied to support the conclusion that an entity is an organ of a foreign state. We would

 5   reach the same conclusion even if precedent compelled us to decide that the European

 6   Community fails to satisfy this factor. See Peninsula Asset Mgmt., 476 F.3d at 143

 7   (concluding the entity was an “organ” despite the fact that it failed to satisfy the public

 8   employee factor).

 9                   4.   Exclusive Rights

10          Fourth, we consider “whether the entity holds exclusive rights to some right in the

11   foreign country.” Filler, 378 F.3d at 217 (alteration omitted). This factor has been given a

12   broad meaning. See, e.g., Terrorist Attacks, 538 F.3d at 86 (an entity satisfied this factor

13   when it held “the ‘sole authority’ to collect and distribute charity to Bosnia”); Peninsula

14   Asset Mgmt., 476 F.3d at 143 (entity “has the exclusive right to receive monthly business

15   reports from the solvent financial institutions it oversees”). The European Community

16   holds the exclusive right to exercise a number of significant governmental powers, which

17   include the right to “authori[z]e the issue of banknotes within the Community” and “to

18   conclude the Multilateral Agreements on Trade in Goods.” European Cmty., 814 F. Supp.

19   2d at 206-07.

20

                                                   32
     11-2475-cv
     European Community v. RJR Nabisco

 1                 5.     Foreign State Law

 2          Finally, the fifth factor asks “how the entity is treated under foreign state law.”

 3   Filler, 378 F.3d at 217. In Peninsula Asset Management, this factor was satisfied when the

 4   “Korean government informed the State Department and the district court that it treats [the

 5   entity] as a government entity.” Peninsula Asset Mgmt., 476 F.3d at 143. Neither party

 6   cites to European law that clearly addresses this question. The member states that are

 7   parties to this suit have identified the European Community as an organ. Plaintiffs

 8   informed the district court in their briefing that they consider the European Community to

 9   be a governmental entity, and the United States Department of State has advised that it

10   accepts this representation. See Brief for the United States as Amicus Curiae at 29.

11   Therefore, in a manner similar to the one employed in Peninsula Asset Management, the

12   European Community appears to satisfy this factor. Furthermore, the fact that the member

13   states have ceded portions of their governmental authority to the European Community to

14   be exercised by it in their stead and on their collective behalf seems to confirm its status as

15   an organ and agency of the member states.

16          RJR argues that none of the member states has treated the European Community as

17   its “organ,” rather than as a supranational body of the member states. This argument,

18   however, depends on the proposition that a governmental entity created by a collectivity of

19   governments to exercise certain powers in their stead and on their behalf cannot be at once

20   a supranational entity and an organ or agency of the actors that created it. It appears to us

                                                   33
     11-2475-cv
     European Community v. RJR Nabisco

 1   that both descriptions are accurate, and the fact that the European Community functions as

 2   a supranational governmental entity does not negate its also being an organ and agency of

 3   its member states, which continue to exist as sovereign nations, notwithstanding having

 4   delegated some of their governmental powers to the supranational agency they created.

 5          B.     Multi-National Entities

 6          RJR argues that the text and legislative history of the FSIA, along with the common

 7   law at the time of the FSIA’s enactment, demonstrate that an “organ” of a foreign state

 8   cannot include an international organization created by multiple states. We disagree.

 9          First, we turn to the text of § 1603. The fact that § 1603(b)(2) uses the term “organ

10   of a foreign state” in the singular does not necessarily negate application to the European

11   Community, which serves numerous foreign states. 28 U.S.C. § 1603(b)(2) (emphasis

12   added). There is no logic to the proposition that an entity that serves as an organ of one

13   foreign state cannot also serve as the organ of another. The Dictionary Act furthermore

14   states that “[i]n determining the meaning of any Act of Congress, unless the context

15   indicates otherwise[,] words importing the singular include and apply to several persons,

16   parties, or things.” 1 U.S.C. § 1. Context “means the text of the Act of Congress

17   surrounding the word at issue, or the texts of other related congressional Acts.” Rowland v.

18   Cal. Men’s Colony, 506 U.S. 194, 199 (1993). The context here gives no indication that the

19   phrase “a foreign state” must be interpreted to exclude an organ that serves as an agency of

20   several states. Our interpretation finds support in the law of other circuits dealing with the

                                                  34
     11-2475-cv
     European Community v. RJR Nabisco

 1   pooling of shares to determine the status of commercial entities. See In re Air Crash

 2   Disaster Near Roselawn, Ind., 96 F.3d 932, 938-39 (7th Cir. 1996) (holding that an entity

 3   created by multiple governments is an “agency or instrumentality” under the FSIA);

 4   Mangattu v. M/V IBN Hayyan, 35 F.3d 205, 208 (5th Cir. 1994) (same); Linton v. Airbus

 5   Indus., 30 F.3d 592, 598 n.29 (5th Cir. 1994) (collecting cases). In these “share pooling”

 6   cases, courts have repeatedly held that corporations owned by several foreign states are

 7   covered by the FSIA, even though the statute uses the singular.

 8          RJR argues that because some dictionaries define “organ” as a smaller unit of a

 9   larger entity, an “organ” cannot be a larger international organization created by multiple

10   foreign states. See Merriam-Webster’s Collegiate Dictionary 819 (10th ed. 1997) (giving

11   as a definition of “organ”: “a subordinate group or organization that performs specialized

12   functions”). This argument is not persuasive for at least three reasons: First, while some

13   dictionary definitions treat an organ as smaller than, or subordinate to, the entity for which

14   it functions as an organ, other dictionary definitions do not include any specification that

15   the entity serving as an organ must be smaller or subordinate, but focus rather on the

16   organ’s performance of a service. See definitions provided supra. Second, even if we

17   accept an implicit connotation of subordinate status, that is not necessarily inconsistent

18   with treating the European Community as an organ of the nations that created it. While the

19   member states ceded to the European Community primacy as to certain specified

20   governmental functions, they retained the vast majority of governmental control. Each

                                                  35
     11-2475-cv
     European Community v. RJR Nabisco

 1   member state continued to exist as a sovereign state, notwithstanding having voluntarily

 2   ceded portions of its authority to the European Community, and, through the Treaty of

 3   Lisbon, the member states dissolved the European Community and incorporated it into the

 4   European Union. Thus, in certain senses, the European Community exercised its powers by

 5   the sufferance of the member states, and was both subordinate to and smaller than the

 6   aggregate of the nation states that created it. Third, it is not as if the European

 7   Community’s access to the federal courts under § 1332 turns exclusively on the meaning of

 8   “organ.” The definition of the types of entities eligible to claim diversity jurisdiction as a

 9   plaintiff under the “foreign state” rubric of 28 U.S.C. § 1332(a)(4) is considerably more

10   complex and multifaceted. As noted, a “foreign state” includes “an agency or

11   instrumentality of a foreign state,” id. § 1603(a), which in turn is defined to mean, in

12   relevant part, “any entity which is a separate legal person . . . and which is an organ of a

13   foreign state.” Id. § 1603(b). The type of entity that qualifies for federal jurisdiction thus

14   partakes not only of “organ” but also of “agency,” “instrumentality,” and “separate legal

15   person[hood].” While the ultimate question is whether the European Community qualifies

16   as an “organ,” the meaning of “organ” under this statute is influenced by the definitional

17   chain, which requires a construction that differs from what “organ” would ordinarily mean

18   by itself. Cf. Babbitt v. Sweet Home Chapter of Comms. for a Great Or., 515 U.S. 687,

19   704-05 (1995) (construing the word “harm” in light of the meaning of the word it defined).

20   To qualify as an “agency or instrumentality,” for example, the “organ” must be a “separate

                                                   36
     11-2475-cv
     European Community v. RJR Nabisco

 1   legal person,” which requirement by itself takes “organ” out of certain conventional

 2   meanings of the term.

 3          RJR advances a number of additional strained arguments to the effect that an

 4   international organization should not be considered an agency or instrumentality, none of

 5   which are convincing.17

 6                    *                            *                           *

 7          We are satisfied that the European Community meets at least four, and possibly all

 8   five of the Filler factors, and therefore qualifies as an organ and agency of a foreign state

 9   under ' 1332(a)(4). The suit accordingly comes within the diversity jurisdiction, as

10   specified in 28 U.S.C. § 1332.18



            17
                RJR also cites, in support of its position, the enactment of separate statutes, 22
     U.S.C. §§ 288-288l, which provide certain immunities to certain international
     organizations, but which do not grant co-extensive immunities to all international
     organizations as the FSIA provides to foreign states. RJR argues that this separate statutory
     framework for analyzing the immunities of international organizations suggests that
     Congress did not contemplate that such organizations would fall within the definition of
     “foreign state” under the FSIA. It suffices to say that Congress’s belief that certain
     international organizations were not organs of foreign states under the FSIA cannot be read
     to imply that Congress believed none could be organs of foreign states. Nothing in the
     statutes cited by RJR suggests that international organizations that do qualify as organs of a
     foreign state cannot, by virtue of their status as international organizations, be treated as
     foreign states under the FSIA.
            18
               Plaintiffs also contend that the district court erred by dismissing their federal
     common law nuisance claim without discussion. Although the Complaint does not specify
     whether Plaintiffs’ public nuisance claim was brought under federal or state law, it appears
     that Plaintiffs stipulated that all of their common law claims were to be decided under New
                                                  37
    11-2475-cv
    European Community v. RJR Nabisco

1                                       CONCLUSION

2          The judgment of the district court dismissing the action is VACATED, and the case

3   REMANDED for further proceedings.




    York law. Therefore, we have considered the dismissal of Plaintiffs’ public nuisance claim
    along with Plaintiffs’ other state law claims.

                                               38